DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 6 January 2022.

Response to Amendment
Claims 1-11 and 18-28 have been amended. Claims 12-17 and 29-35 have been canceled. Claims 36-48 have been newly added. Claims 7-11, 22, and 26-27 were indicated as containing allowable subject matter. Claims 1-11, 18-28, and 36-48 are pending. 
In response to the amendments to the claims, the objections to the claims that were presented in the previous action (Non-Final Rejection filed on 21 October 2021) have been withdrawn. In regard to the amendments to the claims, the rejections of claims 1-11 and 18-28 are withdrawn, with the exception of the rejection of claim 1 (Non-Final Rejection, p. 4, regarding line 24), which was not resolved by amendment. This rejection is maintained. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 6 January 2022, with respect to claims 1-6, 18-21, 23-25, and 28 have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both a primary screen box ([0084]) and a distributor ([0165]).  and 14 (branch connector/device box).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 6, 18, and 47-48 are objected to because of the following informalities: 
Claim 6: In line 3, the claim recites, “from a polluted gaseous substance,” which does not acknowledge the antecedent of lines 3-4 of claim 1. Applicant is respectfully advised to amend this limitation to ““from the polluted gaseous substance.”
Claim 18: Applicant is respectfully advised to amend step (d) and step (e) to more clearly link the steps, e.g., “as the polluted gaseous substance passes through the perforated disks to produce a treated gaseous substance; (e) directing the treated gaseous sub stance,” or similar.
.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 21-22, and 36-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In part (i), the claim recites, “at least one drain for each P.C.C. container.” The word “each” presupposes more than one P.C.C. container. However, the claim recites “a pollutant capturing component (P.C.C.) container” (part (c)), so “each” lacks the needed antecedent of two or more P.C.C. containers. For the purposes of examination only, this limitation will be interpreted as reciting “at least one drain for the P.C.C. container.” See the previous action at p. 4, bottom.
Claims 2-11, 36, 39, and 41 are rejected because of their dependence on claim 1.
Claim 37 is rejected upon the same basis as claim 1 (“a pollutant capturing component (P.C.C.) container . . . at least one P.C.C. container exit port for each P.C.C. container”) and will be interpreted accordingly for examination purposes only.
Claim 38 is rejected because of its dependence from claim 37.

Claims 42 and 46 are rejected because of their dependence from claim 40.
Claim 43 is rejected upon the same basis as claim 1 (“a pollutant capturing component (P.C.C.) container . . . at least one P.C.C. container exit port for each P.C.C. container”) and will be interpreted accordingly for examination purposes only.
Claim 44 is rejected because of its dependence from claim 43.
Claim 45 is rejected upon the same basis as claim 1 (“a pollutant capturing component (P.C.C.) container . . . at least one P.C.C. container exit port for each P.C.C. container”) and will be interpreted accordingly for examination purposes only. 
Claim 21: The claim recites, “further comprising receiving the polluted gaseous substance from a chimney, a stack, or a vehicle exhaust pipe.” However, the claim depends from claim 18, which has been amended to recite, “receiving the polluted gaseous substance from atmospheric air.” It is unclear how the same polluted gaseous substance can be received from both atmospheric air and from, for example, a vehicle exhaust pipe, so the claims appear to be contradictory. For the purposes of examination only, the claim will be interpreted as reciting “further comprising receiving an additional polluted gaseous substance.”
Claim 22: The claim is amended to depend from claim “4x,” which is not a previously presented claim. Therefore, the intended dependency of the claim is unclear. For the purposes of examination only, claim 22 will be interpreted as depending from claim 18.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The concept of a wet pollutant capturer and mobilizer, comprising:
a primary distributor with one or multiple inlet ports and one or multiple exit ports, with each of the one or multiple inlet ports receiving a polluted gaseous substance;
an inlet connector having a first end either open to atmosphere or connected to an exit port of the primary distributor;
a pollutant capturing component (P.C.C.) container in communication with the exit port(s) of the primary distributor, with the P.C.C. container containing a liquid P.C.C. and comprising multiple openings for directing fluid streams into and out of the P.C.C. container, the liquid P.C.C. occupying an internal portion of the P.C.C. container and capturing polluting substances from the polluted gaseous substance as the polluted gaseous substance is brought into physical contact with the liquid P.C.C.;
a P.C.C. container cap mounted on the P.C.C. container and having one or multiple openings, the P.C.C. container cap comprising a barrier that prevents flow of the polluted gaseous substance through the barrier;
a secondary distributor in communication with the exit port(s) of the primary distributor, the secondary distributor having an inlet port and multiple exit ports;
multiple perforated disks mounted inside the pollutant capturer and mobilizer, the perforated disks being configured to divide the polluted gaseous substance into bodies and flow the polluted gaseous substance within the liquid P.C.C., in order to capture the polluting substances from the bodies;
at least one P.C.C. container exit port for the P.C.C. container, mounted either on the P.C.C. container cap or on the P.C.C. container and configured to allow a treated gaseous substance to exit the P.C.C. container;

at least one drain isolating valve for each drain, 
further comprising at least one path extender in communication with the exit ports of the secondary distributor, the path extender being completely submerged in the liquid P.C.C. and configured to increase a flow path of the polluted gaseous substance as the polluted gaseous substance flows through the liquid P.C.C., the path extender comprising at least one flat or cylindrical coil segment; wherein the inlet connector has a second end connected to the P.C.C. container or the secondary distributor (claim 1); 
wherein the inlet connector has a second end connected to the P.C.C. container or the secondary distributor, and the first unit has a different type of liquid P.C.C. from the second unit, so that multiple types of the polluting substances in the polluted gaseous substance can be captured as the polluted gaseous substance flows through the first and second units (claim 37);
wherein the inlet connector has a second end connected to the P.C.C. container, the riser or the secondary distributor, and the wet pollutant capturer and mobilizer is open to an atmospheric body containing the polluted gaseous substance to remove the polluting substances from the polluted gaseous substance that flows through the wet pollutant capturer and mobilizer as the vehicle moves (claim 40); 
wherein the inlet connector has a second end connected to the P.C.C. container, the riser or the secondary distributor, and the wet pollutant capturer and mobilizer is open to an atmospheric body containing the polluted gaseous substance to remove water vapor from the atmospheric body or the polluted gaseous substance and produce liquid water from the water vapor as the polluted gaseous substance flows through the wet pollutant capturer and mobilizer (claim 43); or
the wet pollutant capturer and mobilizer is adapted to remove fog from an atmospheric body containing the polluted gaseous substance and produce liquid water from the fog as the polluted gaseous substance flows through the wet pollutant capturer and mobilizer (claim 45)
is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method of capturing polluting substances from a polluted gaseous substance utilizing a liquid pollutant capturing component in a wet pollutant capturer and mobilizer, comprising:
using a primary distributor with multiple inlet ports and multiple exit ports to receive the polluted gaseous substance through any of the inlet ports and deliver the polluted gaseous substance through the exit ports;
directing the polluted gaseous substance from the exit ports into the liquid pollutant capturing component (P.C.C.) that partially fills a P.C.C. container;
using multiple perforated disks inside the wet pollutant capturer and mobilizer and submerged in the liquid pollutant capturing component to divide the polluted gaseous substance into polluted gaseous bodies as the polluted gaseous substance passes through the perforated disks;
directing a treated gaseous sub stance towards an exit port of the P. C. C. container to release the treated gaseous substance into the surrounding atmosphere; and
releasing the treated gaseous substance into a surrounding atmosphere through the P.C.C. container exit port; 
mounting the wet pollutant capturer and mobilizer on a vehicle and receiving the polluted gaseous substance from atmospheric air (claim 18); or
capturing fog from an atmospheric body containing the polluted gaseous substance and producing liquid water from the fog (claim 48)

The closest prior art is regarded to be Qianjiang City Intellectual Property Association (CN107869373A), which discloses a liquid purification device (Fig. 7; [0018]) comprising a purification fluid 12 ([0026]) for treating pollution in exhaust gas ([0004]) comprising a purification fluid 12 ([0026]) having openings for an air inlet 4, an exhaust pipe 5, and a drain pipe 7 ([0026]) for the purification of pollutant gases and particles ([0006]); several air pipes 8 of the air inlet pipe 9 ([0021]); and split discs 10 having split holes 11 ([0022]) (i.e., multiple perforated disks).
However, Qianjiang does teach or suggest that the device should be able to treat an atmospheric gaseous substance since it is configured only for the treatment of exhaust from a locomotive ([0007]), and the skilled practitioner would not have been motivated to provide this capability to such a device. The skilled practitioner also would not have had reason to provide a path extender for a secondary distributor/air pipes or to provide first and second liquid purification devices each having a different type of liquid P.C.C. Motoda (US 5,449,398) discloses a system for treating gases (Abstract) using different solution filters in different filter containers (col. 4, lines 32-35). However, Motoda is directed toward the treatment gases generated in the treatment of polyvinyl chloride wastes (col. 1, lines 61-63), so the practitioner of the teachings of Qianjiang would not have been motivated to seek out or apply the teachings of Motoda. Zhu (US 2017/0106333 A1) also teaches the use of separate vessels containing different absorbent liquids (water and oil) ([0092], [0128]). However, the teachings of Zhu are directed toward the cleaning and humidifying of air ([0010]), so the practitioner of the teachings of Qianjiang would not have been motivated to seek out or apply the teachings of Zhu.
Other close prior art is McGuffin (US 8,128,742 B1), which discloses a wet filtration system 14 (Fig. 1; col. 3, line 15) for removing undesirable compounds from the air (col. 1, lines 48-49) comprising an inlet conduit 32 (col. 3, line 25) (i.e., a primary distributor), a central air distribution pipe or conduit 60 (col. 3, lines 52-53) (i.e., an inlet connector), a lower compartment 42  for a treatment fluid 44 (col. 3, McGuffin does not teach or suggest multiple perforated disks configured to divide a polluted gaseous substance into bodies, or using multiple perforated disks submerged in a liquid pollutant capturing component to divide the polluted gaseous substance into small polluted gaseous bodies, and the skilled practitioner would not have had reason to modify the system to provide such disks. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention. 
Claims 1-11, 21-22, and 38-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/               Examiner, Art Unit 1772